DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination received on October 3, 2022. Claims 1-4, 6-20, and 22-27 are currently pending. Claims 5 and 21 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. Applicant argues that previously cited reference, Norton et al. (US Publication No. 2010/0100098) fails to disclose a solid tube to prevent fluid from leaking between rings of the coil, as recited in amended claim 1. Applicant suggest that Norton’s tube (18) is in the form of a coil. That there is no tube inside a coil in Norton, which prevents fluid from leaking between rings of the coil, as recited in claim 1, as presently amended. Additionally, Applicant suggests the cited references, taken individually or in combination, fail to teach or suggest a flexible cannula device including a coil positioned between and welded to a solid cannula shaft and a solid cannula tip, and a solid tube inside the coil to prevent fluid from leaking between rings of the coil. 
	Applicant’s argument is not found persuasive because Norton discloses a solid metal tube. In paragraph 0045 states “tubes 18 are frequently in the form of wound coils, tubes” and “tubes 18 are typically metals”. In paragraph 0052 describes the tube (18) having a lumen (48) for delivering fluid (i.e. sterile saline) to the surgical site. This suggests fluid is retained in the lumen and would not leak outside the solid tube. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, 15, 17, 20, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrzyniak et al. (US Patent Publication 2012/0116247) in view of McGillicuddy et al. (US Patent Publication 2015/0289858) and Norton et al. (US Patent Publication 2010/0100098), hereinafter “Norton”. 




Regarding claim 1, Wawrzyniak discloses a flexible cannula device (44, see Figure 2G) comprising:
a) a solid cannula shaft (81, see Figure 4B); b) a solid cannula tip (88 and 82) including an opening (92, see Figure 5A); and a coil (helical portion 84, see Figure 2G) positioned between the solid cannula shaft and solid cannula tip, the solid cannula shaft, coil, and solid cannula tip forming a lumen (80) in fluid communication with the opening. 
Wawrzyniak fails to disclose wherein the coil is welded to the solid cannula shaft and a solid tube inside the coil to prevent fluid from leaking between rings of the coil.
McGillicuddy, however, discloses a solid wall cannula to which a wire wound portion is welded (paragraph 0016 of McGillicuddy). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Wawryniak with a solid cannula shaft welded to a coiled portion of McGillicuddy in order to provide a well-know suitable means to attach structures together (paragraph 0016 of McGillicuddy).
Norton, however, teaches a solid tube (18) with a lumen (48 retains fluid) capable of preventing fluid from leaking between rings of the coil (paragraphs 0045 and 0052).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the modified Wawrzyniak’s device with a solid tube as taught by Norton in order to retain fluid to irrigate a surgical site and thereby prevent fluid from leaking between rings of the coil. 
Regarding claim 6, the modified Wawrzyniak’s device discloses wherein the solid tube extends from the solid cannula shaft and through the coil to the solid cannula tip (see Figure 2 of Norton).
Regarding claim 7, the modified Wawrzyniak’s device discloses wherein the solid tube lines the inside of the coil and at least one end of the tube is secured to at least one of the solid cannula and the coil (as best seen in Figure 2).
Regarding claim 8, the modified Wawrzyniak’s device discloses wherein the solid tube is metal (paragraph 0045 of Norton) and is secured to the coil by welding (paragraph 0016 of McGillicuddy).
Regarding claim 9, the modified Wawrzyniak’s device discloses further comprising a cannula handle (70 of Wawrzyniak) attached to the solid cannula shaft (see Figure 3B of Wawrzyniak).
Regarding claim 10, the modified Wawrzyniak’s device discloses wherein the cannula handle comprises a luer hub (106 of Wawrzyniak) secured to the solid cannula shaft (portion 62 of Wawrzyniak) and a winged handle portion (74 and 72 of Wawrzyniak) connected to the luer hub, the luer hub including a proximal luer connector (112 of Wawrzyniak) and a distal luer connector (110 of Wawrzyniak), the solid cannula shaft extending through the distal luer connector.
Regarding claim 12, Wawrzyniak discloses a flexible cannulated drill (44, see Figure 2G) comprising: a solid cannula shaft (81, see Figure 4B) having proximal and distal ends; a solid cannula tip (88 and 82) shaped to drill through tissue (specifically portion 82); a coil (helical portion 84, see Figure 2G) positioned between and welded to the distal end of the solid cannula shaft and the solid cannula tip; a handle (70) attached to the proximal end of the solid cannula shaft (see Figure 3B).
Wawrzyniak fail to disclose a solid tube inside the coil to prevent fluid from leaking between rings of the coil. Norton, however, teaches a solid tube (18) with a lumen (48 retains fluid) capable of preventing fluid from leaking between rings of the coil (paragraphs 0045 and 0052). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the modified Wawrzyniak with a solid tube as taught by Norton in order to retain fluid to irrigate a surgical site and thereby prevent fluid from leaking between rings of the coil. 
Regarding claim 15, the modified Wawrzyniak’s device discloses a stylet (40 of McGillicuddy) receivable in the solid cannula shaft and coil.
Regarding 17, Wawrzyniak discloses a flexible cannula system comprising an introducer needle (42, see Figure 2B); and a flexible cannula device (44, see Figure 2G) receivable in the introducer needle (see Figure 2G) , the flexible cannula device comprising: a solid cannula shaft (81, see Figure 2G); a solid cannula tip (88 and 82) including an opening (92); and a coil (helical portion 84, see Figure 2G) positioned between the solid cannula shaft and solid cannula tip, the solid cannula shaft, coil, and solid cannula tip forming a lumen (80) in fluid communication with the opening: 
Wawrzyniak fails to disclose wherein the coil is welded to the solid cannula shaft and a solid tube inside the coil to prevent fluid from leaking between rings of the coil.
McGillicuddy, however, discloses a solid wall cannula to which a wire wound portion is welded (paragraph 0016 of McGillicuddy). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Wawryniak with a solid cannula shaft welded to a coiled portion of McGillicuddy in order to provide a well-known suitable means to attach structures together (paragraph 0016 of McGillicuddy).
Norton, however, teaches a solid tube (18) with a lumen (48 retains fluid) capable of preventing fluid from leaking between rings of the coil (paragraphs 0045 and 0052).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the modified Wawrzyniak with a solid tube as taught by Norton in order to retain fluid to irrigate a surgical site and thereby prevent fluid from leaking between rings of the coil. 
Regarding claim 20, the modified Wawrzyniak’s device discloses wherein the opening is a side port (90 extends through the portion 88, see Figure 5A of Wawrzyniak) in the solid cannula tip.
Regarding claim 22, the modified Wawrzyniak’s device discloses further comprising an introducer handle (54 of Wawrzyniak) at a proximal end of the introducer needle and an introducer cannula (155 of Wawrzyniak) at a distal end of the introducer needle.
Regarding claim 26, the modified Wawrzyniak’s device discloses wherein the solid tube is metal (paragraph 0045 of Norton) and is secured to the coil by welding (paragraph 0016 of McGillicuddy).
Regarding claim 27, the modified Wawrzyniak’s device discloses wherein the solid tube is metal (paragraph 0045) and is secured to the coil by welding (paragraph 0016 of McGillicuddy) . 

Claims 2-4, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrzyniak et al. (US Patent Publication 2012/0116247) in view of McGillicuddy et al. (US Patent Publication 2015/0289858), Norton et al. (US Patent Publication 2010/0100098), hereinafter “Norton”; and further in view of Sorensen et al. (US Patent Publication 2011/0022026).
Regarding claims 2, 13, and 18, the modified Wawryniak’s device fails to disclose wherein the coil is a double helix comprising an inner coil within an outer coil. Sorensen, however, teaches a medical device with a double helix coil (M and N) structure comprising an inner coil (M) within an outer coil (N). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Wawrzyniak with a double helix coil comprising an inner coil within an outer coil in view of Sorensen in order to provide a resilient inference fit throughout the entire axial length of the cable device (paragraph 0053 of Sorensen).
Regarding claims 3, 14, and 19, the modified Wawrzyniak’s device disclose wherein the inner and outer coils are wound in opposite directions (as best seen in Figure 4, the coils are wound in opposite directions of Sorensen).
Regarding claim 4, the modified Wawrzyniak’s device discloses wherein the opening is a side port (90 extends through the portion 88, see Figure 5A of Wawrzyniak).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrzyniak et al. (US Patent Publication 2012/0116247) in view of McGillicuddy et al. (US Patent Publication 2015/0289858), Norton et al. (US Patent Publication 2010/0100098), hereinafter “Norton”; and further in view of Ardel et al. (US Patent Publication 2016/0361069).
Regarding claim 16, the modified Wawrzyniak’s device fails to disclose a removable drill adaptor coupled to the handle. Ardel, however, teaches a removable drill adaptor (100) coupled to a drill chuck at its distal end and a surgical drill bit at its proximal end. It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Wawrzyniak with a removable drill adaptor of Ardel in order to deliver a force from the drill motor to a drill bit (paragraph 0117); such that in combination the removable adaptor is coupled to the handle. 

Claims 11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrzyniak et al. (US Patent Publication 2012/0116247) in view of McGillicuddy et al. (US Patent Publication 2015/0289858), Norton et al. (US Patent Publication 2010/0100098), hereinafter “Norton”; and further in view of Levine et al. (WIPO Publication 2015/0109100), hereinafter “Levine”.
Regarding claim 11, the modified Wawrzyniak’s device fails to disclose a removable stylet receivable in the solid cannula shaft, the stylet including a stylet handle to couple to the cannula handle.
Levine, however, discloses a removable stylet (40 of Levine) receivable in the solid cannula shaft (30 of Levine) and coil, the stylet including a stylet handle (42 of Levine) to couple to the cannula handle (35 of Levine) (see Figure 1 of Levine).
It would have been obvious to one of ordinary skill in the art the time the invention was made to construct the modified invention of Wawrzyniak with a removable drill stylet and handle as taught by Levine in order to provide a handle in fluid communication with the cannula and stylet.
Regarding claim 23, the modified Wawrzyniak’s device fails to disclose a screw mechanism at the introducer needle, the screw mechanism including a lead screw and a threaded tube engaging the lead screw, rotation of the lead screw relative to the threaded tube causing adjustment of a length that the flexible cannula device extends beyond a distal end of the screw mechanism.
Levine, however, teaches a screw mechanism (120, Figure 12 of Levine) at the introducer needle (102 of Levine), the screw mechanism including a lead screw (124 of Levine) and a threaded tube (122 of Levine) engaging the lead screw, rotation of the lead screw relative to the threaded tube causing adjustment of a length that the flexible cannula device extends beyond a distal end of the introducer cannula (paragraph 0058 of Levine). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Wawrzyniak with a screw mechanism at the introducer needle of McGillicuddy in order to adjust the introducer cannula’s advancement into bone or reverse the lead screw of the threaded tube (paragraph 0058 of Levine).
Regarding claim 24, the modified Wawrzyniak’s device discloses wherein the screw mechanism further includes a first outer tube (126 of Levine) fixed to the lead screw and movably coupled to and in sealing engagement with the threaded tube (paragraph 0058 of Levine).
Regarding claim 25, the modified Wawrzyniak’s device discloses wherein the screw mechanism further includes a second outer tube (128 of Levine) that fits over the threaded tube and the first outer tube, the second outer tube providing a gripping surface (paragraph 0065 of Levine).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/           Examiner, Art Unit 3775                 

/KEVIN T TRUONG/           Supervisory Patent Examiner, Art Unit 3775